Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 25, 2008 (January 18, 2008) AMBAC FINANCIAL GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 1-10777 13-3621676 (State of incorporation) (Commission file number) (I.R.S. employer identification no.) One State Street Plaza, New York, New York 10004 (Address of principal executive offices) (Zip Code) (212) 668-0340 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 7.01 REGULATION FD DISCLOSURE On January 18, 2008 Ambac Financial Group, Inc. (Ambac or the Company) received a Subpoena Duces Tecum and Interrogatories (collectively, the Subpoena) from the Securities Division of the Commonwealth of Massachusetts dated January 18, 2008. A copy of the Subpoena is attached as Exhibit 99.1 hereto. The information in Item 7.01 of this report is being furnished, not filed, pursuant to Regulation FD. Accordingly, the information in Item 7.01 of this report will not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1934, as amended, unless specifically identified therein as being incorporated therein by reference. The furnishing of the information in this report is not intended to, and does not, constitute a determination or admission by the Company, that the information in this report is material or complete or that investors should consider this information before making an investment decision with respect to any security of the Company or any of its affiliates. Item 8.01 OTHER EVENTS On January 18, Ambac Financial Group, Inc. (Ambac) received a Subpoena Duces Tecum and Interrogatories (collectively, the Subpoena) from the Securities Division of the Commonwealth of Massachusetts dated January 18, 2008 (the Securities Division). The Subpoena seeks information regarding the Massachusetts Public Issuer Bonds (defined to include debt securities of the Commonwealth of Massachusetts and any political subdivision thereof, and quasi-governmental entity located in Massachusetts, and any city, town or county of Massachusetts and any political subdivision thereof) insured by Ambac from January 1, 2006 to the present, and requires production of related offering materials and written disclosures pertaining to Ambac and provided by Ambac to the underwriters or issuers of such Massachusetts Public Issuer Bonds. Ambac intends to cooperate with the Securities Division and is preparing its response to the Subpoena. On January 16, 2008, a federal securities putative class action suit captioned Reimer v. Ambac Financial Group, Inc., et al. was filed in the United States District Court for the Southern District of New York (case No. 08 CV 00411), purportedly brought on behalf of purchasers of Ambacs common stock from October 19, 2005 to November 26, 2007. A second lawsuit, a shareholder derivative action, captioned Rubery v. Callen, et al. was filed on or about January 23, 2008 in the United States District Court for the Southern District of New York (case No. 08 CV 00854), naming as defendants certain present or former officers and directors of Ambac and names Ambac as a nominal defendant. Ambac is not undertaking to announce or disclose in the future the filing of any similar complaints or the receipt of any similar subpoenas or inquiries. Risk Factors Ambac has revised certain risk factors it previously disclosed in its Form 10-K for the year ended December 31, 2006. The updated risk factors are listed below. References in the risk factors to Ambac are to Ambac Financial Group, Inc. References to we, our and us are to Ambac and Ambac Assurance Corporation, as the context requires. Our holding company structure and certain regulatory and other constraints, including adverse business performance, could affect our ability to pay dividends and make other payments. We are a holding company and have no substantial operations of our own or assets other than our ownership of Ambac Assurance Corporation (Ambac Assurance), our principal operating subsidiary, and certain other smaller subsidiaries. As such, we are largely dependent on dividends from Ambac Assurance to pay dividends on our capital stock, to pay principal and interest on our indebtedness, to pay our operating expenses, to purchase our common stock in the open market and to make capital investment in our subsidiaries. Wisconsin insurance regulations restrict the amount of dividends that may be paid by Ambac Assurance without the consent of the regulator. Adverse business circumstances or changes in regulatory policy could impact Ambac Assurances ability to pay us dividends in an amount sufficient for us to pay dividends on our capital stock. Further, the inability of Ambac Assurance to pay dividends in an amount sufficient to enable us to meet our cash requirements at the holding company level could affect our ability to repay our debt and/or raise capital or otherwise have a material adverse effect on our operations. See "BusinessWisconsin Dividend Restrictions" in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006 for further information. A downgrade of the financial strength rating of Ambac Assurance and/or Ambac Assurance UK Limited would adversely affect our business and prospects and, consequently, our results of operations and financial condition. Ambac Assurances ability to attract new business and to compete with other triple A-rated financial guarantors has, to date, been highly dependent on the triple A financial strength ratings assigned to it by the rating agencies. Historically, our insurance companies have held triple A financial strength ratings from Moody's Investors Services (Moodys), Standard & Poors Ratings Services (S&P) and Fitch Ratings (Fitch). The objective of these ratings is to provide an opinion on an insurer's financial strength and its ability and intent to pay under its insurance policies and contracts in accordance with their terms. The rating is not specific to any particular policy or contract. Financial strength ratings do not refer to an insurer's ability to meet non-insurance obligations and are not a "market rating" or a recommendation to buy, hold or sell any security. In the fall of 2007, each of the major rating agencies began a review of the capital adequacy of the financial guaranty industry. In late December, following the rating agency reviews, Ambacs triple-A rating was affirmed by both S&P (with negative outlook) and Moodys; however, Fitch placed Ambacs AAA ratings on Rating Watch Negative and stated that Ambac had a modeled $1 billion capital shortfall. On January 16, 2008, Ambac announced a plan to raise equity capital of $1 billion or more in order to meet or exceed Fitchs AAA rating requirements. Following this announcement, Moodys put its Aaa rating on review for possible downgrade. On January 18, 2008, Ambac announced that it had determined that as a result of market conditions and other factors, including the recent actions of certain rating agencies, raising equity capital was not an attractive option at that time. On January 18, 2008, Fitch downgraded Ambacs insurance financial strength rating to AA, Credit Watch Negative. In addition, on January 18, 2008 S&P put Ambacs AAA rating on CreditWatch Negative. To the extent that Ambac is unable to raise sufficient capital over the near term in relation to its increased capital needs, these ratings could be lowered.
